Title: To George Washington from Alexander Hamilton, 18 June 1790
From: Hamilton, Alexander
To: Washington, George

 

Treasury Department [New York] June 18th 1790

The Secretary of the Treasury has the honor respectfully to submit to the President of the United states for his consideration, a Contract (with the letter that accompanied it) betwen William Allibone Superintendant of the Light-house, Beacons, Buoys & public Piers on the river and Bay of Delaware and Abraham Hargis, Keeper of the Light-house at Cape Henlopen—The yearly Salary of £130. altho’ it appeared high, is found, on Examination the same as was allowed to this person by the state of Pennsylvania—The allowance of £13. for the several supplies and services specifyed, does not appear unreasonable.
